Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eduardo E. Mantilla appeals the district court’s order granting The Brickman Group Limited LLC’s summary judgment motion on his sex discrimination claim, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006), and his age discrimination claim, brought pursuant to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Mantilla’s motion for transcript at government expense and affirm the district court’s judgment. See Mantilla v. The Brickman Group Ltd. LLC, No. 2:08-cv-00448-RBS-FBS (E.D. Va. June 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.